PER CURIAM.
We reverse the denial of appellants’ motion to transfer venue from Dade County to Brevard County. Based on our holding in Mankowitz v. Staub, 553 So.2d 1299 (Fla. 3d DCA1989), we conclude venue is proper in Brevard County. Kg., Valjean Corp. v. Heininger, 559 So.2d 677 (Fla. 3d DCA 1990). See also Enfinger v. Baxley, 96 So.2d 538 (Fla.1957); Commercial Carrier Corp. v. Mercer, 226 So.2d 270 (Fla. 2d DCA1969). The cause is remanded for further proceedings consistent with this opinion.
Reversed and remanded.